NO. 12-15-00047-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

MARK J. HEALEY,                                             §        APPEAL FROM THE 3RD
APPELLANT

V.                                                          §        JUDICIAL DISTRICT COURT

EDWIN N. HEALEY,
APPELLEE                                                    §        HENDERSON COUNTY, TEXAS

                             MEMORANDUM OPINION ON REHEARING
       Mark Healey has filed a motion for rehearing, which is granted. We withdraw our April
6, 2016 opinion and judgment and substitute the following opinion and a corresponding
judgment in their place.
       Mark Healey appeals a default judgment rendered against him in favor of Edwin Healey.
He presents three issues on appeal.1 We reverse and remand.


                                                   BACKGROUND
       Edwin Healey filed suit against Mark Healey and his brothers, E. Peter Healey and Paul
C. Healey, in November 2013. In his petition, Edwin alleged “money had and received” against
all defendants. Mark was served with citation and a copy of the petition on November 21, 2013.
Because he is not a resident of Texas, Mark was served by substituted service through the
secretary of state under the Texas long-arm statute. He failed to answer the suit, and Edwin filed
a motion for default judgment on November 11, 2014. Nine days later, Mark filed a special
appearance, alleging lack of jurisdiction because he lives in Missouri and does not have
sufficient contacts with Texas. He did not file an answer subject to his special appearance or


       1
           Initially, Mark presented four issues, but conceded in his reply brief that he waived his first issue.
request that the special appearance be set for hearing. On November 25, 2014, the trial court
granted the default judgment without a hearing.
       Mark filed a motion for new trial and an answer on December 18, 2014. After a hearing,
the trial court denied the motion. The trial court then severed the judgment against Mark from
the case against his brothers. This appeal followed.


                                      DEFAULT JUDGMENT
       In his second issue, Mark contends the trial court erred when it granted the default
judgment. On rehearing, he argues for the first time that the default judgment against him is void
because service of citation was defective. A trial court has no jurisdiction to render a default
judgment when there has not been strict compliance with the rules governing service. Torres v.
Haynes¸ 432 S.W.3d 370, 371 (Tex. App.—San Antonio 2014, no pet.). Issues concerning a
trial court’s jurisdiction present questions of fundamental error and may be raised for the first
time in a motion for rehearing. Id.
Standard of Review and Applicable Law
       To support a default judgment when a plaintiff serves a nonresident under the long-arm
statute, the plaintiff must allege facts that, if true, would make the defendant amenable to process
under the statute. Boreham v. Hartsell, 826 S.W.2d 193, 195 (Tex. App.—Dallas 1992, no
writ). There must be proof in the record of service of process on the defendant in the manner
required by the statute. Id. Where a statute authorizes substituted service, the service is valid
only if there has been strict compliance with the statutory requirements.         Carjan Corp. v.
Sonner, 765 S.W.2d 553, 555 (Tex. App.—San Antonio 1989, no writ). Inherent within the
standard of strict compliance is the requirement that the statute be strictly construed. Sec. Pac.
Corp. v. Lupo, 808 S.W.2d 126, 127 (Tex. App.—Houston [14th Dist.] 1991, writ denied). The
burden of showing compliance is on the plaintiff. Id. There are no presumptions favoring valid
issuance, service, and return of citation in the face of a direct attack on a default judgment.
Boreham, 826 S.W.2d at 195. The plaintiff’s failure to affirmatively show strict compliance
with the provided mode of service makes the attempted service invalid and without effect. Id.
       The Texas long-arm statute applicable in this case is found in section 17.045 of the Texas
Civil Practice and Remedies Code. It provides that if a plaintiff serves the secretary of state with
duplicate copies of process for a nonresident, the documents must contain “a statement of the



                                                  2
name and address of the nonresident’s home or home office. TEX. CIV. PRAC. & REM. CODE
ANN. § 17.045(a) (West 2015).             If the record fails to affirmatively show that the plaintiff
provided the secretary of state with the defendant’s “home or home office” address, service
under section 17.045(a) is invalid and a default judgment obtained as a result is void. World
Distribs., Inc. v. Knox, 968 S.W.2d 474, 478 (Tex. App.—El Paso 1998, no pet.).
Analysis
       Mark contends service was defective because the record does not indicate the address
provided to the secretary of state was either his home or home office address. Edwin argues that
it was not necessary for him to use the words “home” or “home office” in the description of
Mark’s service address.
       Edwin’s first amended petition2 states that the plaintiff “will serve Mark Healey by
serving the Texas Secretary of State.” The petition does not list an address for Mark. The
certificate from the secretary of state lists “Route 1 Box 260E, Marshall, MO 65340” as the
address to which it forwarded service. The certificate does not state whether the address is
Mark’s home or home office.
       Edwin relies on Mahon v. Caldwell, Haddad, Skaggs, Inc., 783 S.W.2d 769 (Tex.
App.—Fort Worth 1990, no writ), to support his argument that the words “home or home office”
are not necessary to comply with the statute. In Mahon, the issue was whether the plaintiff
properly complied with section 17.045(a). Id. at 771. The plaintiff alleged in its petition that
Mahon could be served “at his place of business.” Id. at 770. Mahon argued that the plaintiff
had not strictly complied with the statute. Id. at 771. The appellate court concluded it could
screen the record to determine whether the address provided was Mahon’s home or home office.
Id. A contract between the parties had been admitted into evidence, and there was testimony that
the address in the contract was Mahon’s business address. Id. The address in the contract was
the same address provided to the secretary of state. Id. No other address was listed in any other
document in the record. Id. The court held that when one address is given in a contract as a
business address, it is the home office of that party. Id. As a result, the plaintiff had complied
with the statute and service was valid. Id.
       As a preliminary matter, we note that the reasoning employed in Mahon has been
disapproved of by several appellate courts as being too broad an interpretation of the home-office

       2
           Edwin’s original petition was never served.


                                                         3
requirement. See Boreham, 826 S.W.2d at 196 (concluding that Mahon broadened statute and
failed to properly determine if strictly complied with statute); Whiskeman v. Lama, 847 S.W.2d
327, 329 (Tex. App.—El Paso 1993, no writ) (concluding strict compliance standard does not
allow review of entire record); see also Seeley v. KCI USA, Inc., 100 S.W.3d 276, 279 (Tex.
App.—San Antonio 2002, no pet.).
       However, even if we were to search the record as permitted in Mahon, we would still
conclude the statutory requirement was not satisfied. Unlike Mahon, there is no contract,
document, or testimony in this case stating that the address provided to the secretary of state was
Mark’s home or home office. In the pleadings filed after the first amended petition, Edwin listed
two addresses for Mark on the certificates of service. One of those addresses was provided to the
secretary of state and the other was not. Edwin points to the signature block on Mark’s unfiled
answer, which was sent to his attorney by email. The address listed in the signature block is the
address provided to the secretary of state, but it does not specify whether it is Mark’s home or
home office address. Mark has not used this address formally in the lawsuit. To assume the
address is that of Mark’s home or home office would require us to make an inference in favor of
valid service, which we are not authorized to do. See Boreham, 826 S.W.2d at 196.
       Edwin also points out that Mark does not allege he was not served with the lawsuit.
Whether Mark received actual notice is irrelevant because a defendant’s actual notice that a suit
has been filed against him is not sufficient unless the notice was received in the matter prescribed
by statute. Bank of Am., N.T.S.A. v. Love, 770 S.W.2d 890, 892 (Tex. App.—San Antonio
1989, writ denied).
       Because Edwin did not allege the address provided to the secretary of state for service on
Mark was Mark’s home or home office address, he did not strictly comply with the statutory
service requirements. See Boreham, 826 S.W.2d at 197. Service was therefore invalid and the
trial court did not acquire personal jurisdiction over Mark. Id. As a result, the default judgment
was void. We sustain Mark’s second issue.


                                           SEVERANCE
       In his fourth issue, Mark contends the trial court erred when it severed the default
judgment against him into a separate cause.




                                                 4
        After granting the default judgment against Mark and denying his motion for new trial,
the trial court severed the default judgment against Mark into a separate cause. This made the
default judgment against Mark final and appealable. See TEX. R. CIV. P. 240; Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The suit against Mark’s brothers proceeded to a
jury trial, and the jury found in favor of Edwin.3 The trial court rendered judgment consistent
with the jury’s verdict. E. Peter Healey has since appealed that judgment but Paul Healey has
not.
        When there has ceased to be an active controversy, the decision of an appellate court
would be a mere academic exercise. Cappadonna Elec. Mgmt. v. Cameron Cty., 180 S.W.3d
364, 375 (Tex. App.—Corpus Christi 2005, no pet.). When events occur after a judgment that
render the issue before this Court moot, we may not decide the appeal. Id. Thus, the issue of
severance is rendered moot when it is no longer possible for this court to remedy the error, if
any, in the order. Cappadonna, 180 S.W.3d at 175; see also TEX. R. APP. P. 43.2 (listing
potential types of judgment appellate court may render).
        In the present case, it is not possible for this Court to remedy the trial court’s alleged
error in severing the default judgment. The trial court’s judgment against Paul Healey and E.
Peter Healey is now a final judgment. See TEX. R. CIV. P. 329b(c), (e) (motion for new trial
overruled by operation of law after seventy-five days; judgment final thirty days after motion for
new trial overruled). Mark contends E. Peter Healey’s bankruptcy filing prevented the judgment
from becoming final. However, the bankruptcy court lifted the stay to allow the appeal to
proceed. The order from the bankruptcy court extended the trial court’s plenary power, which
has since terminated. See TEX. R. APP. P. 8.2 (“A bankruptcy suspends the appeal and all periods
in [the appellate] rules from the date when the bankruptcy petition is filed until the appellate
court reinstates or severs the appeal in accordance with federal law.”). Therefore, this issue is
moot. Mark’s fourth issue is overruled.




         3
           The judgment in the original matter was attached to Edwin’s brief. Generally, the appellate court can
review only the record as filed and cannot review documents not included in the record or not considered by the trial
court. Burke v. Ins. Auto Auctions Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, no pet). However, the
court can consider documents outside the record for the purpose of determining its own jurisdiction over the case.
Sabine Offshore Serv. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979); Harlow Land Co., Ltd. v. City of
Melissa, 314 S.W.3d 713, 716 n.4 (Tex. App.—Dallas 2010, no pet.).


                                                         5
                                                   DISPOSITION
         We have sustained Mark’s second issue and overruled his fourth issue. Because we have
sustained Mark’s second issue, we reverse the default judgment and remand the cause to the trial
court for a new trial. Mark has waived his first issue, and we need not address his third issue.
See TEX. R. APP. P. 47.1. Because Mark appeared by his motion for new trial, it is not necessary
for service to reissue.

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice




Opinion delivered July 29, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          6
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2016


                                        NO. 12-15-00047-CV


                                        MARK J. HEALEY,
                                            Appellant
                                               V.
                                        EDWIN N. HEALEY,
                                            Appellee


                                 Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014C-0638)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that there was error
in the judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court
that the judgment be reversed and the cause remanded to the trial court for a new trial and that
all costs of this appeal are hereby adjudged against the Appellee, EDWIN N. HEALEY, in
accordance with the opinion of this court; and that this decision be certified to the court below
for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.